DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2022 has been entered.
Response to Arguments
Applicant's arguments filed 3/22/2022 have been fully considered but they are moot in view of the new grounds of rejection.
The rejection has been updated to include the newly added claims.
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “an emitter region” at the second from last line and at the fourth from last line of the claim, these recitations should not be provided with “an” provided before the recitation of “emitter.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16 and 17 recites the limitation “no gate trench portion is provided in the diode portion.”  The specification as filed fails to provide support for no gate trench portions in the diode region since there is clearly shown trenches for element 30.  Whether 30 are dummy gates or not, there exists a gate trench for 30 to fit into.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 9, 11-13, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwasaki et al. (US PGPub 2016/0329323; hereinafter “Iwasaki”).
Re claim 1: Iwasaki teaches (e.g. fig. 1 and labeled fig. 1 below) a semiconductor device, comprising: a semiconductor substrate (12) which includes a drift region (26) of a first conductive type (n-type); a transistor portion (IGBT region 20; e.g. paragraph 26) which includes a plurality of gate structure portions (gates 34 labeled “GSP”) in an upper surface of the semiconductor substrate (12); and a diode portion (diode region 40; e.g. paragraph 26) which includes a cathode region (cathode 44) of the first conductive type (highly doped n-type), which has a higher doping concentration (44 is doped N+ as can be seen in fig. 1) than the drift region (drift region 26 is lightly doped N- as can be seen in fig. 1), in a lower surface of the semiconductor substrate (12), wherein each of the gate structure portions (GSP) includes a gate trench portion (GSP are provided in trenches as can be seen in fig. 1; hereinafter “GTP”) which is provided to reach the drift region (26) from the upper surface of the semiconductor substrate (12), an emitter region (emitter region 22; e.g. paragraph 19) of the first conductive type (22 is n-type) which is provided between the upper surface of the semiconductor substrate (12) and the drift region (26) to abut on the gate trench portion (GTP) and has a higher doping concentration (22 is highly doped to N+) than the drift region (26), and a base region (base region 24b) of a second conductive type (p-type) which is provided between the emitter region (22) and the drift region (26) to abut on the gate trench portion (GTP), and wherein a first threshold (threshold voltage of the gate labeled “1G” ; hereinafter “1TV”) of the gate structure portion (GSP) with a shortest distance to the cathode region (44) in a top view is lower (lifetime killer region 52 lowers threshold voltage; e.g. paragraph 34) than a second threshold (threshold voltage of the gate labeled “2G”; hereinafter “2TV”) of the gate structure portion (GSP) with a longest distance to the cathode region by 0.1 V or more and 1 V or less (since the structure claimed is substantially identical to the structure disclosed by Naito, said properties are presumed to be present, see MPEP 2112.01(i); further, as outlined in the specification at paragraph 106, threshold voltage is lowered by the introduction of the lifetime killer material lowers threshold voltage, which is substantially identical to the structure disclosed by Iwasaki), and wherein the gate trench portion (GTP) of each of the plurality of gate structure portions (GSP) has a longitudinal direction that is the same for the plurality of gate structure portions (GSP), wherein there is a boundary between the transistor portion (20) and the diode portion (40) extending in the longitudinal direction, wherein the semiconductor device further comprises one or more dummy trench portions (trench portions labeled “DTP”), wherein a boundary dummy trench portion (trench labeled “BDTP”) that is one of the one or more dummy trench portions (DTP) is disposed at the boundary (80) between the transistor portion (20) and the diode portion (40) and extends in the longitudinal direction, wherein the boundary dummy trench portion (BDTP) has a transistor portion side (right side of BDTP; hereinafter “TPS”) on which the transistor portion (20) is located, wherein the boundary dummy trench portion (BDTP) has a diode portion side (left side of BDTP; hereinafter “DPS”) on which the diode portion (40) is located, and wherein the transistor portion side (TPS) of the boundary dummy trench portion (BDTP) has an emitter region (22) adjacent the boundary dummy trench portion (BDTP) and the diode portion side (DPS) of the boundary dummy trench portion (BDTP) is not provided with an emitter region (22) adjacent the boundary dummy trench portion (BDTP).

    PNG
    media_image1.png
    609
    789
    media_image1.png
    Greyscale

Re claim 2: Iwasaki teaches the semiconductor device according to claim 1, wherein the gate structure portion (GSP) having the first threshold (1TV) is provided in parallel with an end side (since 1G runs along boundary 80, side of 1G would be parallel with cathode region 44) of the cathode region (44) in a top view.
Re claim 3: Iwasaki teaches the semiconductor device according to claim 1, wherein the gate trench portion (GTP) is provided to have a longitudinal side in a direction parallel (since 1G and 2G run in parallel to the boundary 80, sides of 1G and 2G would be parallel with cathode region 44) with an end side (side of 44 which runs along the boundary 80) of the cathode region (44), wherein the transistor portion (20) includes the gate structure portion (GSP), and a plurality of gate mesa portions (regions between plural 34 of GSP) which are provided along the longitudinal side of the gate trench portion (GTP), and wherein the gate structure portion (1G of GSP) having the first threshold (1TV) is provided in a gate mesa portion (regions between BDTP and the gate 34 to the right of 1G) with a shortest distance to the cathode region (44) among the plurality of gate mesa portions (regions between BDTP and the gate 34 to the right of 1G).
Re claim 9: Iwasaki teaches the semiconductor device according to claim 1, wherein the diode portion (40) includes an upper surface side lifetime control region (lifetime killer 52; e.g. paragraph 34), which has a shorter carrier lifetime than other regions, on an upper surface side (upper side of 12) of the semiconductor substrate (12), wherein the upper surface side lifetime control region (52) is provided to extend to a proximity region (y) of the transistor portion (20) abutting on the cathode region (44) in a top view, and wherein the gate structure portion (1G of GSP) having the first threshold (1TV) is provided in the proximity region (y).
Re claim 11: Iwasaki teaches the semiconductor device according to claim 1, wherein the cathode region (44) has a long side (the upper side of 44 is the long side) in a top view, and wherein the gate trench portion (GTP sits atop and intersects the long side of the cathode region 44) intersects with the long side of the cathode region (44) in a top view.
Re claim 12: Iwasaki teaches the semiconductor device according to claim 1, further comprising: an interlayer dielectric film (36) which is provided on an upper side of the upper surface (upper surface of 12) of the semiconductor substrate (12), and includes a contact hole (opening for 14 to extend through; hereinafter “CH”); and an emitter electrode (14) which is provided on an upper side of the interlayer dielectric film (36), and comes into contact with the semiconductor substrate (12) through the contact hole (CH), wherein the gate trench portion (GTP) extends in a predetermined extending direction (each GTP extends to the adjacent GTP of fig. 1; hereinafter “ED”) in the upper surface of the semiconductor substrate (12), and wherein the contact hole (CH) which has a longitudinal side (side of CH extends into/out of fig. 1) in a direction different from the extending direction (ED) is disposed between the gate structure portion (1G of GSP) having the first threshold (1TV) and an end side of the semiconductor substrate (12) in the extending direction (ED).
Re claim 13: Iwasaki teaches the semiconductor device according to claim 1, wherein the first threshold (1TV) is lower than the second threshold (2TV) by 0.1 V or more and 0.5 V or less (since the structure claimed is substantially identical to the structure disclosed by Iwasaki, said properties are presumed to be present, see MPEP 2112.01(i); further, as outlined in the specification at paragraph 106, threshold voltage is lowered by the introduction of the lifetime killer material lowers threshold voltage, which is substantially identical to the disclosed structure of Iwasaki).
Re claim 15: Iwasaki teaches the semiconductor device according to claim 14, wherein the one or more dummy trench portions (DTP) comprise a plurality of dummy trench portions (plural DTP are provided in diode region 40 as shown in fig. 1), wherein the plurality of dummy trench portions (DTP) comprises one or more dummy trench portions (trench gate labeled “DG”) disposed in the transistor portion (20) and apart from the boundary (80) between the transistor portion (20) and the diode portion (40) and extending in the longitudinal direction (into/out of fig. 1), and wherein one or more gate trench portions (GTP) of the plurality of gate structure portions (GSP) and the one or more dummy trench portions (DG), that are disposed in the transistor portion (20) and apart from the boundary (80) between the transistor portion (20) and the diode portion (40) and extending in the longitudinal direction (into/out of fig. 1), are alternately provided (1G, 2G are alternately provided with DG) along a direction perpendicular (left-right fig. 1) to the longitudinal direction (into/out of fig. 1).
Re claim 16: Iwasaki teaches (e.g. fig. 1 and labeled fig. 1 above) a semiconductor device, comprising: a semiconductor substrate (12) which includes a drift region (26) of a first conductive type (n-type); a transistor portion (IGBT region 20; e.g. paragraph 26) which includes a plurality of gate structure portions (gates 34 labeled “GSP”) in an upper surface of the semiconductor substrate (12); and a diode portion (diode region 40; e.g. paragraph 26) which includes a cathode region (cathode 44) of the first conductive type (highly doped n-type), which has a higher doping concentration (44 is doped N+ as can be seen in fig. 1) than the drift region (drift region 26 is lightly doped N- as can be seen in fig. 1), in a lower surface of the semiconductor substrate (12), wherein each of the gate structure portions (GSP) includes a gate trench portion (GSP are provided in trenches as can be seen in fig. 1; hereinafter “GTP”) which is provided to reach the drift region (26) from the upper surface of the semiconductor substrate (12), an emitter region (emitter region 22; e.g. paragraph 19) of the first conductive type (22 is n-type) which is provided between the upper surface of the semiconductor substrate (12) and the drift region (26) to abut on the gate trench portion (GTP) and has a higher doping concentration (22 is highly doped to N+) than the drift region (26), and a base region (base region 24b) of a second conductive type (p-type) which is provided between the emitter region (22) and the drift region (26) to abut on the gate trench portion (GTP), and wherein a first threshold (threshold voltage of the gate labeled “1G” ; hereinafter “1TV”) of the gate structure portion (GSP) with a shortest distance to the cathode region (44) in a top view is lower (lifetime killer region 52 lowers threshold voltage; e.g. paragraph 34) than a second threshold (threshold voltage of the gate labeled “2G”; hereinafter “2TV”) of the gate structure portion (GSP) with a longest distance to the cathode region by 0.1 V or more and 1 V or less (since the structure claimed is substantially identical to the structure disclosed by Naito, said properties are presumed to be present, see MPEP 2112.01(i); further, as outlined in the specification at paragraph 106, threshold voltage is lowered by the introduction of the lifetime killer material lowers threshold voltage, which is substantially identical to the structure disclosed by Iwasaki), and wherein the gate trench portion (GTP) of each of the plurality of gate structure portions (GSP) has a longitudinal direction that is the same for the plurality of gate structure portions (GSP), wherein there is a boundary between the transistor portion (20) and the diode portion (40) extending in the longitudinal direction, wherein the semiconductor device further comprises one or more dummy trench portions (trench portions labeled “DTP”), wherein a boundary dummy trench portion (trench labeled “BDTP”) that is one of the one or more dummy trench portions (DTP) is disposed at the boundary (80) between the transistor portion (20) and the diode portion (40) and extends in the longitudinal direction, wherein no gate trench portion (GTP) is provided in the diode portion (40).  GTP are only provided in transistor portion 20 since GTP correspond to gate structure portions GSP as labeled above.
Re claim 17: Iwasaki teaches the semiconductor device according to claim 1, wherein no gate trench portion (GTP) is provided in the diode portion (40).  GTP are only provided in transistor portion 20 since GTP correspond to gate structure portions GSP as labeled above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822